DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/02/2022 has been entered.

Response to Amendments and Arguments
The amendments and arguments filed 11/02/2022 are acknowledged and have been fully considered. Claims 1-10 have been canceled; claims 11, 12 and 16-19 have been amended; no claims have been added or withdrawn. Claims 11-19 are now pending and under consideration.
The previous objections to claims 1 and 11 have been withdrawn, in light of the cancellation of claim 1 and the amendments to claim 11.

Applicant asserts on pages 6-7 of the remarks that the prior art rejection of independent claim 11 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0076251 to Matsuo et al. cannot be maintained in view of the amendments to the claim. The examiner does not disagree and the rejection has been withdrawn in light of the amendments to the claim. However, in response to the amendments, a new ground of rejection is made under 35 U.S.C. 102(a)(2) as being anticipated by WO 2022/049869 A1 to Koike et al.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites “a current of the first magnitude” in line 14, which should be amended to instead recite --[[a]] the current of the first magnitude-- for consistency and proper antecedent basis with “a current of a first magnitude” in line 4 of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2022/049869 A1 to Koike et al. (hereinafter: “Koike”; see marked-up machine translation of Koike provided with the instant Office Action for all paragraph citations to Koike).
With respect to claim 11, Koike teaches a method for operating a variable valve timing mechanism (27) that controls a phase angle of a camshaft in an engine (apparent from at least Figs. 1-7 in view of at least ¶ 7-8), the variable valve timing mechanism having an electric motor (27b), the method comprising: applying electric power with a current of a first magnitude to the electric motor to operate the electric motor in an engine operating mode that controls the phase angle of the camshaft [for example, as depicted by at least Figs. 4 & 8-12 and as discussed by at least ¶ 16, 27 & 29-30, an apparent first level of current (e.g., “a current of a first magnitude”) is applied to the variable valve timing device 27 to operate the variable valve timing device 27 to provide normal control of a phase of an intake cam 11 and a crankshaft 5 during a fueled operation of the engine (e.g., “engine operating mode”) (e.g., at S01)]; determining that operation of the engine has been interrupted [for example, in a first interpretation, as depicted by at least Figs. 8-11 and as discussed by at least ¶ 31-32, a shift from the fueled operation of the engine to a fuel cut state of the engine is determined (e.g., at S02-S03); alternatively, for example, in a second interpretation, as depicted by at least Figs. 8-11 and as discussed by at least ¶ 39, a completely stopped state of the engine is determined (e.g., at S09-S10)]; applying electric power with a current of a second magnitude to the electric motor to operate the electric motor in a re-start mode to control the phase angle of the camshaft after determining that operation of the engine has been interrupted, the second magnitude being larger than the first magnitude [for example, in interpretation A, as depicted by at least Figs. 4 & 8-13 and as discussed by at least ¶ 33-34, an apparent second level of current (e.g., “a current of a second magnitude”) is applied to the variable valve timing device 27 to operate the variable valve timing device 27 during the fuel cut state of the engine in a normal control region to adjust the phase of the intake cam 11 and the crankshaft 5 for an upcoming restart (e.g., “re-start mode”) after the fuel cut state of the engine is determined (e.g., at S04-S07), where the apparent second level of current is larger than the apparent first level of current; alternatively, for example, in interpretation B, as depicted by at least Figs. 4 & 8-13 and as discussed by at least ¶ 34-39, an apparent third level of current (e.g., “a current of a second magnitude”) is applied to the variable valve timing device 27 to operate the variable valve timing device 27 during the fuel cut state of the engine in a low rotation control region to adjust the phase of the intake cam 11 and the crankshaft 5 for an upcoming restart (e.g., “re-start mode”) after the fuel cut state of the engine is determined (e.g., at S07-S09), where the apparent third level of current is larger than the apparent first level of current; alternatively, for example, in interpretation C, as depicted by at least Figs. 4, 8-11 & 14-16 and as discussed by at least ¶ 42-45, an apparent third level of current (e.g., “a current of a second magnitude”) is applied to the variable valve timing device 27 to operate the variable valve timing device 27 during restarting of the engine in a low rotation control region (e.g., “re-start mode”) after the fuel cut state of the engine is determined (or after the completely stopped state of the engine is determined) (e.g., S11-S15), where the apparent third level of current is larger than the apparent first level of current; alternatively, for example, in interpretation D, as depicted by at least Figs. 4, 8-11 & 14-16 and as discussed by at least ¶ 45-47, an apparent second level of current (e.g., “a current of a second magnitude”) is applied to the variable valve timing device 27 to operate the variable valve timing device 27 during restarting of the engine in a normal control region (e.g., “re-start mode”) after the fuel cut state of the engine is determined (or after the completely stopped state of the engine is determined) (e.g., S15-S17), where the apparent second level of current is larger than the apparent first level of current]; determining that operation of the engine has resumed [for example, as depicted by at least Figs. 8-10 & 14 and as discussed by at least ¶ 47-50, a restarted state of the engine is determined (e.g., at S17-S21)]; and applying electric power with a current of the first magnitude to the electric motor to operate the electric motor in the engine operating mode to control the phase angle of the camshaft in response to determining that operation of the engine has resumed [for example, as depicted by at least Figs. 4, 8-10, 14 & 16 and as discussed by at least ¶ 49, the apparent first level of current is applied to the variable valve timing device 27 to operate the variable valve timing device 27 to provide the normal control of the phase of the intake cam 11 and the crankshaft 5 during the fueled operation of the engine after restarting the engine in response to the determined restarted state of the engine (e.g., at S21)].

With respect to claim 12, Koike teaches the method of Claim 11, wherein determining that operation of the engine has been interrupted includes determining that a rotational speed of the electric motor is less than or equal to a predetermined motor speed threshold [for example, in the first interpretation, as depicted by at least Figs. 8-13 and as discussed by at least ¶ 30-38, a rotational speed of the intake cam drive motor 27b is determined to be less than a maximum possible speed of the engine (e.g., “less than […] a predetermined motor speed threshold”) in association with the determination of the shift from the fueled operation of the engine to the fuel cut state of the engine; alternatively, for example, in the second interpretation, as depicted by at least Figs. 8-13 and as discussed by at least ¶ 35-39, a rotational speed of the intake cam drive motor 27b is determined to be zero (e.g., “equal to a predetermined motor speed threshold”) in association with the determination of the completely stopped state of the engine; because less than a predetermined motor speed threshold and equal to a predetermined motor speed threshold are recited in the alternatives, it is sufficient to address one of the claimed alternatives].

With respect to claim 13, Koike teaches the method of Claim 12, wherein determining that operation of the engine has been interrupted includes determining that the rotational speed of the electric motor has been less than or equal to the predetermined motor speed threshold for a length of time that is greater than or equal to a predetermined time threshold [for example, in the first interpretation, as depicted by at least Figs. 8-13 and as discussed by at least ¶ 30-38, the rotational speed of the intake cam drive motor 27b is determined to be zero for at least zero seconds (e.g., “for a length of time that is greater than or equal to a predetermined time threshold”) in association with the determination of the shift from the fueled operation of the engine to the fuel cut state of the engine; alternatively, for example, in the second interpretation, as depicted by at least Figs. 8-13 and as discussed by at least ¶ 35-39, the rotational speed of the intake cam drive motor 27b is determined to be zero for at least zero seconds (e.g., “for a length of time that is greater than or equal to a predetermined time threshold”) in association with the determination of the completely stopped state of the engine; because less than a predetermined motor speed threshold and equal to a predetermined motor speed threshold are recited in the alternatives, it is sufficient to address one of the claimed alternatives; because greater than a predetermined time threshold and equal to a predetermined time threshold are recited in the alternatives, it is sufficient to address one of the claimed alternatives].

With respect to claim 14, Koike teaches the method of Claim 11, wherein determining that operation of the engine has been interrupted includes determining that a magnitude of a duty cycle with which electrical power is supplied to the electric motor is within a predetermined range of magnitudes [for example, in the first interpretation, as depicted by at least Figs. 4 & 8-13 and as discussed by at least ¶ 30-38, a duty ratio of a PWM signal to the intake cam drive motor 27b is determined to be within a full duty ratio range from a 0% duty ratio to a 100% duty ratio (e.g., “within a predetermined range of magnitudes”) in association with the determination of the shift from the fueled operation of the engine to the fuel cut state of the engine; alternatively, for example, in the second interpretation, as depicted by at least Figs. 4 & 8-13 and as discussed by at least ¶ 35-39, a duty ratio of a PWM signal to the intake cam drive motor 27b is determined to be within a full duty ratio range from a 0% duty ratio to a 100% duty ratio (e.g., “within a predetermined range of magnitudes”) in association with the determination of the completely stopped state of the engine].

With respect to claim 15, Koike teaches the method of Claim 11, wherein determining that operation of the engine has been interrupted includes determining that a magnitude of a duty cycle with which electrical power is supplied to the electric motor is less than a predetermined duty cycle threshold [for example, in the first interpretation, as depicted by at least Figs. 4 & 8-13 and as discussed by at least ¶ 30-39, a duty ratio of a PWM signal to the intake cam drive motor 27b is determined to be less than a 100% duty ratio (e.g., “less than a predetermined duty cycle threshold”) in association with the determination of the shift from the fueled operation of the engine to the fuel cut state of the engine; alternatively, for example, in the second interpretation, as depicted by at least Figs. 4 & 8-13 and as discussed by at least ¶ 35-39, a duty ratio of a PWM signal to the intake cam drive motor 27b is determined to be less than a 100% duty ratio (e.g., “less than a predetermined duty cycle threshold”) in association with the determination of the completely stopped state of the engine].

With respect to claim 16, Koike teaches the method of Claim 11, wherein determining that operation of the engine has resumed includes determining that a rotational speed of the electric motor is greater than a predetermined motor speed threshold [for example, as depicted by at least Figs. 8-10 & 14-16 and as discussed by at least ¶ 8, 35-38 & 46-49, a rotational speed of the intake cam drive motor 27b is determined to be greater than zero (e.g., “greater than a predetermined motor speed threshold”) in association with the determination of the restarted state of the engine].

With respect to claim 17, Koike teaches the method of Claim 16, wherein determining that operation of the engine has resumed includes determining that the rotational speed of the electric motor has been greater than or equal to the predetermined motor speed threshold for a length of time that is greater than or equal to a predetermined time threshold [for example, as depicted by at least Figs. 8-10 & 14-16 and as discussed by at least ¶ 8, 35-38 & 46-49, a rotational speed of the intake cam drive motor 27b is determined to be greater than zero for at least zero seconds (e.g., “for a length of time that is greater than or equal to a predetermined time threshold”) in association with the determination of the restarted state of the engine; because greater less than a predetermined time threshold and equal to a predetermined time threshold are recited in the alternatives, it is sufficient to address one of the claimed alternatives].

With respect to claim 18, Koike teaches the method of Claim 16, wherein determining that operation of the engine has resumed includes determining that a magnitude of a duty cycle with which electrical power is supplied to the electric motor is greater than or equal to a predetermined duty cycle threshold [for example, as depicted by at least Figs. 8-10 & 14-16 and as discussed by at least ¶ 46-49, a duty ratio of a PWM signal to the intake cam drive motor 27b is determined to be greater than a 0% duty ratio a duty ratio (e.g., “greater than … a predetermined duty cycle threshold”) in association with the determination of the restarted state of the engine; because greater than a predetermined duty cycle threshold and equal to a predetermined duty cycle threshold are recited in the alternatives, it is sufficient to address one of the claimed alternatives].

With respect to claim 19, Koike teaches the method of Claim 11, wherein determining that operation of the engine has resumed includes determining that a magnitude of a duty cycle with which electrical power is supplied to the electric motor is greater than or equal to a predetermined duty cycle threshold [for example, as depicted by at least Figs. 8-10 & 14-16 and as discussed by at least ¶ 46-49, a duty ratio of a PWM signal to the intake cam drive motor 27b is determined to be greater than a 0% duty ratio a duty ratio (e.g., “greater than … a predetermined duty cycle threshold”) in association with the determination of the restarted state of the engine; because greater than a predetermined duty cycle threshold and equal to a predetermined duty cycle threshold are recited in the alternatives, it is sufficient to address one of the claimed alternatives].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747